Citation Nr: 1216198	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an increased rating for residuals of a right ankle disability, currently rated as 10 percent disabling prior to February 3, 2011; and rated at 20 percent effective February 3, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in September 2010 for further development.  

The Board notes that the Veteran's right ankle disability was rated at 10 percent disabling when he filed his claim. The August 2008 rating decision denied the claim for an increased rating.  However, the RO issued an October 2011 rating decision in which in increased the rating to 20 percent effective February 3, 2011.  Since the increase did not date back to the date of the claim, there are two distinct time periods to consider.  

As will be discussed below, the RO increased the Veteran's rating to 20 percent based on VA examination findings.  The RO stated that the examination took place on February 3, 2011.  However, the Board finds that the examination took place on January 27, 2011.  Consequently, the two time periods to consider are (1) prior to January 27, 2011, and (2) effective January 27, 2011.

The Board notes that the Veteran properly appealed the issue of entitlement to an increased rating for a fractured left thumb.  The RO issued a September 2008 rating decision in which it increased the Veteran's rating from 0 percent to 10 percent effective September 4, 2008.  In November 2008, the Veteran completed an Appeal Status Election form in which he stated that the increase satisfies his appeal with regards to this issue.  Consequently, the issue is no longer before the Board.


FINDINGS OF FACT

1.  Prior to January 27, 2011, the Veteran's service-connected residuals of a right ankle disability were manifested by no more than moderate limitation of motion. 

2.  Effective January 27, 2011, the Veteran's service-connected residuals of a right ankle disability are manifested by marked limitation of motion; but not ankylosis. 


CONCLUSIONS OF LAW

1.  Prior to January 27, 2011, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected residuals of a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5271 (2011).

2.  Effective January 27, 2011, the criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected residuals of a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated February 2008.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the October 2008 and December 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in August 2007 and January 2011; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected residuals of a right ankle disability warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The Veteran's service-connected residuals of a right ankle disability have been rated by the RO under the provisions of Diagnostic Code 5270.  Under this regulatory provision, a rating of 10 percent is warranted for moderate limitation of motion; and a 20 percent rating is warranted for marked limitation of motion.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Prior to January 27, 2011
The Veteran underwent a VA examination in August 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported constant, sharp, pain (like an "electric shock").  Sometimes the pain can be described as throbbing.  He rated it at 3-4/10 to 9/10.  Pain is precipitated by standing, walking, cold/rainy weather.  It is alleviated by elevation, medication, and ice/heat.  He reported flare-ups 2-3 times per week, with each lasting 2-7 days.  He reported limitation of motion up to 75-90%.  He reported weakness, stiffness, giving way, infrequent swelling, and fatigability.  He denied locking, heat/redness, or deformity.   

The examiner opined that the right ankle disability had a significant impact on occupational activities in that it caused decreased mobility, weakness, fatigue, and decreased strength.  He opined that it would prevent the Veteran from engaging in sports; it would severely impact his ability to exercise and perform recreational activities; it would moderately impact his ability to do shopping and other chores; and it would mildly impact his ability to drive, bathe, and dress himself.   

The August 2007 examination report did not include range of motion testing.  However, based on the examiner's notes, another physician submitted a September 2007 addendum in which she noted that the Veteran achieved plantar flexion from 0-40 degrees, with pain beginning at 30 degrees; and he achieved dorsiflexion from 0-20 degrees with pain at 10 degrees.  There was no additional limitation of plantar flexion on repetitive use; however, dorsiflexion was limited to 0-12 degrees after repetitive use.  

The Board notes that a December 2008 examination of the Veteran's spine included a detailed motor examination in which right ankle plantar flexion and dorsiflexion were each 5/5.  

The remainder of the treatment reports reflect complaints consistent with the August 2007 examination.  There are no additional range of motion findings.

In order to warrant a rating in excess of 10 percent, the Veteran's right ankle disability would have to be manifested by marked limitation of motion.  

In evaluating range of motion values for the ankle, the Board notes that the normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).

As noted above, at the Veteran's August 2007 VA examination, he achieved plantar flexion from 0-40 degrees, and dorsiflexion from 0-20 degrees.  The Board finds that these range of motion findings constitute no more than slight limitation of motion.

In regards to DeLuca criteria, the September 2007 addendum reflects that repetitive use caused dorsiflexion to be limited to 0-12 degrees.  The Board finds that this still does not constitute marked limitation of motion.  Consequently, the Board finds that there is no medical evidence to show that there is any additional loss of motion of the right ankle due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for a right ankle disability prior to January 27, 2011 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective January 27, 2011
The Veteran underwent another VA examination on January 27, 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported instability, giving way, pain, stiffness, incoordination, decreased speed of motion, weekly episodes of dislocation or subluxation, locking episodes occurring one to three times per month, constant effusions, and symptoms of inflammation (including warmth, redness, swelling, and tenderness).  He also reported weekly, severe flare-ups.  He stated that he is only able to stand for 15-30 minutes; and that he is unable to walk for more than a few yards.  He frequently uses assistive devices.  

Upon examination, the Veteran's gait was antalgic and there was an abnormal shoe wear pattern.  The Veteran was able to achieve dorsiflexion to 0 degrees; and plantar flexion from 0 to 35 degrees.  There was objective evidence of pain with range of motion exercises; but there was no additional limitation of motion after repetitive range of motion.  The examiner stated that there was no right ankle ankylosis; but that he did have marked limitation of motion.  There was no malunion of the os calcis or astragalus.  

As noted above, the Veteran has been rated under Diagnostic Code 5271; and he has been rated at 20 percent, effective February 3, 2011, for his marked limitation of motion.  The RO determined an effective date of February 3, 2011 because it found that that was the date of the VA examination.  The Veteran alleges that the examination occurred on January 27, 2011.  Although the examination report lists an examination date of February 3, 2011, the Board notes that the report was signed on January 27, 2011.  Since the examiner could not have put his name on a report for an examination that had not yet occurred, the Board finds that the examination indeed took place on January 27, 2011.  Since the examiner found that the Veteran had marked limitation of motion, the Board finds that the increased rating (to 20 percent) is effective January 27, 2011.     

The Veteran also argued that Diagnostic Code 5270 more nearly approximates the Veteran's disability picture.  However, the Board finds that Diagnostic Code 5270 is inapplicable because there is no evidence that the Veteran has ankylosis.  To the contrary, the January 2011 examiner was specifically asked if the Veteran had ankylosis; and the examiner stated that he did not.  

The Board notes that pursuant to Diagnostic Code 5271, a 20 percent rating is the maximum allowable rating.  

Moreover, the Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the maximum schedular disability evaluation of 20 percent had been granted, DeLuca considerations are inapplicable to this issue.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's limited range of motion squarely matches the type and degree of the examples set forth under the criteria for the 10 percent and 20 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A rating in excess of 10 percent for residuals of a right ankle disability is denied prior to January 27, 2011.

A rating of 20 percent, but no higher, is granted effective January 27, 2011 for the residuals of a right ankle disability.  




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


